DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
Response to Arguments
Rejection Under 101
Applicant's arguments filed 12/29/2021 have been fully considered. Applicant argues:
The claims recite numerous details for a practical application that enables proactive matching of patients and providers. The recited algorithm and profile cards with discrete features provides support that the claims are not directed toward an abstract idea. 
Regarding A, as set forth above in the 101 rejections, the examiner has identified the specific limitations that cover management of personal relationships or interactions which constitutes organizing human activity, but for the recitation of generic computer components. Furthermore, the additional elements fail to incorporate the abstract idea into a practical application and fail to amount to significantly more than the abstract idea. The analysis simply addresses the additional elements in the practical application test along with the significantly more test. Additionally, the additional elements are recited at a high-level of generality (i.e., processor coupled to memory configured to perform steps, the patient database, the healthcare provider database, the linkage database, and terminals for displaying information, etc.) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See the updated rejection for further clarification.
Rejection Under 103
Applicant's arguments filed 12/29/2021 have been fully considered. Applicant argues:
The cited prior art fails to teach all of the features of the amended independent claims, specifically the dynamic matching of healthcare provider information on a profile card. 
Kisnisci and Kaufman are not concerned with patient-provider matching and do not cure the deficiencies of other cited art.
The dependent claims are patentable due to their dependency on the independent claims.
Regarding A, Applicant’s arguments are moot in light of the amendment. However, the Algoo reference is used to teach this limitation. That in combination with the other cited prior art reads on Applicant’s claims. See the updated rejection reflecting the amendments. 
Regarding B, Kisnisci and Kaufman are attempting to solve a similar problem and therefore are pertinent prior art. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).
Regarding C, as discussed in this Office Action, the dependent claims are still rejected. See the rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16, 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended independent claims, filed 12/29/2021, recite selecting dynamic information relevant for display to the patient. The specification does not appear to have the required support of the depth of detail recited by the claims. For example, the claims recite selecting dynamic information by comparing information input as patient preference for a provider and excluding static information that is already displayed in the healthcare provider card. The specification only has one recitation of static advertisement. ([0087]). The specification that discusses Figs. 8A-C, which appears to be the figures directed toward this amendment, does not discuss the static information being excluding. Additionally, the matched information will only be displayed to the patient and different matching healthcare information is displayed to other patients as recited in the amendment. After reviewing the specification, there does not appear to be support for this. Applicant points to the specification at [0090]-[0091] as support for the amendment, however, after reviewing those sections it does not appear to support the amendment as recited in the independent claims. Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and substantially similar with claim 16) recites the limitation "the information" in on page 3 of the claims in step (i) of selecting dynamic information.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes this is interpreted as the patient information. Appropriate correction is required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1-15 are drawn to a system for matching patients and providers, which is within the four statutory categories (i.e. apparatus). Claims 16, 18-20 are drawn to a method for matching patients and providers, which is within the four statutory categories (i.e. process). 
Step 2A of the Alice/Mayo Test - Prong One 
The independent claims recite an abstract idea. For example, claim 1 (and substantially similar with independent claim 16) recites: 
A patient-healthcare provider matching apparatus comprising: 
a processor; 
a patient database including patient profile records for a plurality of patients, each patient profile record including patient information provided by a respective patient including at least one of a desired healthcare provider type or a medical condition; 
a healthcare provider database including healthcare provider profile records for a plurality of healthcare providers, each healthcare provider profile record including healthcare provider information provided by a respective healthcare provider including at least one of a healthcare provider type, a medical specialization, medical treatments provided, or a medical practice field; 

a memory storing instructions, which when executed by the processor, cause the processor to provide for matching between a patient and a healthcare provider by: 
for the patient, comparing the patient profile record to the healthcare provider profile records in the healthcare provider database to determine a healthcare provider index of that is indicative of a degree of matching between the patient and potential matching healthcare providers based at least in part on matching health needs of the patient specified in the patient information, 
creating or accessing a healthcare provider profile card for each of the potential matching healthcare providers, each healthcare provider profile card including static information that is displayed for all patients including a healthcare provider name, a healthcare provider picture, a feature to accept/decline the healthcare provider, and at least one of a rating or a specialization,
for each healthcare provider profile card, selecting dynamic information for the healthcare provider profile card that is relevant and displayed for the patient, wherein the dynamic information is selected by:
(i) comparing the information from the patient profile record or input by the patient regarding preferences for a healthcare provider to the healthcare provider in formation within the corresponding healthcare provider profile record excluding the static information that is already displayed in the healthcare provider card,
(ii) selecting at least some of the healthcare provider information that matches the information form the patient profile record or input by the patient regarding preferences for a healthcare provider, and 
(iii) adding the matching healthcare provider information to the healthcare provider profile card to highlight the matching to the patient, wherein the matching healthcare information is only used for display to the patient via the healthcare provider card and different matching healthcare information is displayed to other patients for the healthcare provider card based on comparisons to the patient profile records of the other patients or inputs by the other patients
determining an order for the healthcare provider profile cards based on the degree of matching with the patient profile record, with healthcare provider profile cards having a higher degree of matching being placed first in the order, 
causing a first ordered healthcare provider profile card to be displayed at a patient terminal of the patient, 
receiving, from the patient terminal, a patient input in relation to the first ordered healthcare provider profile card, 
responsive to the patient input being indicative of a rejection of the healthcare provider profile card, causing a next ordered healthcare provider profile card to be displayed at the patient terminal, 
responsive to the patient input being indicative of an acceptance of the healthcare provider profile card, determining if the healthcare provider has already accepted the patient by accessing the linkage database, 
responsive to the healthcare provider having not accepted the patient, transmitting a message to a healthcare provider terminal of the healthcare provider indicative of a pending request from the patient, and 
responsive to the healthcare provider having already accepted the patient before the patient acceptance of the healthcare provider profile card, causing a linkage record to be created indicative of a pairing between the patient and the healthcare provider and enabling the patient and the healthcare provider to communicate with each other,
wherein the memory stores additional instructions, which when executed by the processor, cause the processor to provide for matching between the healthcare provider and the patient by: 
for the healthcare provider, comparing the healthcare provider profile record to the patient profile records in the patient database to determine a patient index that is indicative of a degree of matching between the healthcare provider and potential matching patients, 
creating or accessing a patient profile card for each of the potential matching patients, 
determining an order for the patient profile cards based on a degree of matching with the healthcare provider profile record, with patient profile cards having a higher degree of matching being placed first in the order, 
causing a first ordered patient profile card to be displayed at the healthcare provider terminal of the healthcare provider, 
receiving, from the healthcare provider terminal, a healthcare provider input in relation to the first ordered patient profile card, 
responsive to the healthcare provider input being indicative of a rejection of the patient profile card, causing a next ordered patient profile card to be displayed at the healthcare provider terminal, 
responsive to the healthcare provider input being indicative of an acceptance of the patient profile card, determining if the patient has already accepted the healthcare provider by accessing the linkage database, 
responsive to the patient having not accepted the healthcare provider, transmitting a message to the patient terminal of the patient indicative of a pending request from the healthcare provider, and 
responsive to the patient having already accepted the healthcare provider, causing the linkage record to be created indicative of the pairing between the patient and the healthcare provider and enabling the patient and the healthcare provider to communicate with each other.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal relationships or interactions between people (e.g., following rules and organizing information to facilitate matching of a provider and patient). If a claim limitation, under its broadest reasonable interpretation, covers management of relationships or interactions between people, but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-15, 16-20 reciting particular aspects of organizing the interaction and relationship between providers and patients, but for the recitation of generic computer components). 
Step 2A of the Alice/Mayo Test - Prong Two 
The independent claim 1 (and substantially similar with independent claim 16) recites: 
A patient-healthcare provider matching apparatus comprising: 
a processor; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a patient database including patient profile records for a plurality of patients, each patient profile record including patient information provided by a respective patient including at least one of a desired healthcare provider type or a medical condition; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a healthcare provider database including healthcare provider profile records for a plurality of healthcare providers, each healthcare provider profile record including healthcare provider information provided by a respective healthcare provider including at least one of a healthcare provider type, a medical specialization, medical treatments provided, or a medical practice field; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a linkage database including records indicative of patient acceptances of healthcare providers, healthcare provider acceptances of patients, and linkages between mutually accepted patients and healthcare providers; and (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a memory storing instructions, which when executed by the processor, cause the processor to provide for matching between a patient and a healthcare provider by: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
for the patient, comparing the patient profile record to the healthcare provider profile records in the healthcare provider database to determine a healthcare provider index of that is indicative of a degree of matching between the patient and potential matching healthcare providers based at least in part on matching health needs of the patient specified in the patient information, 
creating or accessing a healthcare provider profile card for each of the potential matching healthcare providers, each healthcare provider profile card including static information that is displayed for all patients including a healthcare provider name, a healthcare provider picture, a feature to accept/decline the healthcare provider, and at least one of a rating or a specialization,
for each healthcare provider profile card, selecting dynamic information for the healthcare provider profile card that is relevant and displayed for the patient, wherein the dynamic information is selected by:
(i) comparing the information from the patient profile record or input by the patient regarding preferences for a healthcare provider to the healthcare provider in formation within the corresponding healthcare provider profile record excluding the static information that is already displayed in the healthcare provider card,
(ii) selecting at least some of the healthcare provider information that matches the information form the patient profile record or input by the patient regarding preferences for a healthcare provider, and 
(iii) adding the matching healthcare provider information to the healthcare provider profile card to highlight the matching to the patient, wherein the matching healthcare information is only used for display to the patient via the healthcare provider card and different matching healthcare information is displayed to other patients for the healthcare provider card based on comparisons to the patient profile records of the other patients or inputs by the other patients
determining an order for the healthcare provider profile cards based on the degree of matching with the patient profile record, with healthcare provider profile cards having a higher degree of matching being placed first in the order, 
causing a first ordered healthcare provider profile card to be displayed at a patient terminal of the patient, (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
receiving, from the patient terminal (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), a patient input in relation to the first ordered healthcare provider profile card, 
responsive to the patient input being indicative of a rejection of the healthcare provider profile card, causing a next ordered healthcare provider profile card to be displayed at the patient terminal (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), 
responsive to the patient input being indicative of an acceptance of the healthcare provider profile card, determining if the healthcare provider has already accepted the patient by accessing the linkage database (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), 
responsive to the healthcare provider having not accepted the patient, transmitting a message to a healthcare provider terminal of (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) the healthcare provider indicative of a pending request from the patient, and 
responsive to the healthcare provider having already accepted the patient before the patient acceptance of the healthcare provider profile card, causing a linkage record to be created indicative of a pairing between the patient and the healthcare provider and enabling the patient and the healthcare provider to communicate with each other,
wherein the memory stores additional instructions, which when executed by the processor, cause the processor to provide for matching between the healthcare provider and the patient by: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
for the healthcare provider, comparing the healthcare provider profile record to the patient profile records in the patient database to determine a patient index that is indicative of a degree of matching between the healthcare provider and potential matching patients, 
creating or accessing a patient profile card for each of the potential matching patients, 
determining an order for the patient profile cards based on a degree of matching with the healthcare provider profile record, with patient profile cards having a higher degree of matching being placed first in the order, 
causing a first ordered patient profile card to be displayed at the healthcare provider terminal of the healthcare provider, (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) 
receiving, from the healthcare provider terminal (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), a healthcare provider input in relation to the first ordered patient profile card, 
responsive to the healthcare provider input being indicative of a rejection of the patient profile card, causing a next ordered patient profile card to be displayed at the healthcare provider terminal (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), 
responsive to the healthcare provider input being indicative of an acceptance of the patient profile card, determining if the patient has already accepted the healthcare provider by accessing the linkage database (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), 
responsive to the patient having not accepted the healthcare provider, transmitting a message to the patient terminal of (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) the patient indicative of a pending request from the healthcare provider, and 
responsive to the patient having already accepted the healthcare provider, causing the linkage record to be created indicative of the pairing between the patient and the healthcare provider and enabling the patient and the healthcare provider to communicate with each other.
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of processor coupled to memory configured to perform steps, the patient database, the healthcare provider database, the linkage database, and terminals for displaying information, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0059], [0124], see MPEP 2106.05(f))
generally link the abstract idea to a particular technological environment or field of use (such as steps performed by generic computer structure to determine provider-patient matching, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-15, 18-20 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 8, 10 recite additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular 
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using processor coupled to memory configured to perform steps, the patient database, the healthcare provider database, the linkage database, and terminals for displaying information, e.g., Applicant’s spec describes the computer system consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. [0059], [0124]; See also Zebarjadi et al. (US 2015/0371350), Kisnisci et al. (US 2016/0154974), Salazar et al. (US 2016/0371439), Kaufman (US 2014/0249878), Algoo et al. (US 2011/0288884)); storing information in a database e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); displaying the profile cards at terminals e.g., outputting data, Symantec, 838 F.3d at 1321, MPEP 2106.05(g)(3); using a processor coupled with a memory 
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, adding insignificant extra solution activity, and are generally linking the abstract idea to a particular field of environment. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 15, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, input received as a swiping motion, selection of icon, or gesture in relation to the terminal, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-12, 14-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zebarjadi et al. (US 2015/0371350), in view of Kisnisci et al. (US 2016/0154974), in view of Salazar et al. (US 2016/0371439) in view of Massoumi et al. (US 2010/0070296) in view of Algoo et al. (US 2011/0288884).
Regarding claim 1, Zebarjadi discloses a patient-healthcare provider matching apparatus (Zebarjadi [0002] The present invention relates to the provision of me20dical services to patients. More particularly, the present invention relates to the coordination of the matching of doctors to patients) comprising:
a processor; and a memory storing instructions, which when executed by the processor, cause the processor to provide for matching between a patient and a healthcare provider by:  (Zebarjadi [0038] The computer or machine readable instructions executed by a processor such as processor 286 may be retained in computer memory 282 and or in a computer readable storage 284)
a patient database including patient profile records for a plurality of patients, each patient profile record including patient information provided by a respective patient including at least one desired healthcare provider type or a medical condition; (Zebarjadi Fig. 5 and 12 and correspond text; [0046] As shown in the example of FIG. 4, method 400 may involve an enrollment step 410 in which a patient provides and a system in accordance with the present invention receives enrollment information for a patient. [0052] Coordination component 510 may exchange information with a patient component 520, a doctor component 530, and optionally with other components. A patient component 520 may provide enrollment and billing information, personal information (such as the language preferences of a patient), physiological information 523, symptomatic information 524, location information 525, and treatment instructions for a patient 526. [0051] Coordination component 510 may further provide medical record functionality to, for example, retain or provide in the first instance medical records pertinent to a patient and/or a patient's request for medical services…. Medical reference component may comprise multiple specialized components devoted to one of either a doctor or the patient or to particular medical areas or specialties)
a healthcare provider database including healthcare provider profile records for a plurality of healthcare providers, each healthcare provider profile record including healthcare provider information provided by a respective healthcare provider including at least one of a healthcare provider type, a medical specialization, medical treatments provided, or a medical practice field; (Zebarjadi [0053] Meanwhile, a doctor component 530 may provide personal, practice, and/or status information 531 describing the doctor, location information describing the doctor 532, travel information describing the doctor's travel mode or abilities 533, and acceptance/declination component 534 to permit a doctor to accept or decline a patient's request for the provision of medical services… [0051] Medical reference component may comprise multiple specialized components devoted to one of either a doctor or the patient or to particular medical areas or specialties… Component 514 may base billing upon medical record information, such as the types of medical products or services provided to a patient by a doctor)
a linkage database including records indicative of healthcare provider acceptances of patients (Zebarjadi [0009] Systems and methods in accordance with the present invention may permit a doctor to accept or decline a patient's request for the delivery of medical services. The declination of a request for the provision of medical services may lead to an attempt at matching another doctor to the patient's medical request or the notification of the patient that his or her medical request will not or cannot be matched. [0048] In some examples more than one doctor may be identified as a potential match and a patient may be presented with an option to choose a preferred doctor, with such a selection of a doctor by a potential patient happening either before or after a doctor has accepted the request for medical services.)
and linkages between patients and healthcare providers; (Zebarjadi [0034] For example, a first information source 140 or other external source may provide routing information, traffic information, or other information potentially useful in determining whether a given doctor can reach a given patient within a desired amount of time; [0079] Based upon the decision of a doctor to accept or decline a request for medical services and the matching performed by a coordination component based upon the information received in step 1650, a patient may receive a notification of the acceptance or declination of a request for medical services in notification step 1670… the estimated time of arrival for that doctor, or other information regarding the provision of medical 
for the patient, comparing the patient profile record to the healthcare provider profile records in the healthcare provider database to determine potential matching healthcare providers (Zebarjadi [0005] information that may be useful in matching a doctor with the patient may be requested; [0047] Method 400 may also receive information describing doctors available to provide medical services.[0048] In some examples more than one doctor may be identified as a potential match and a patient may be presented with an option to choose a preferred doctor, with such a selection of a doctor by a potential patient happening either before or after a doctor has accepted the request for medical services. [0080] one or more doctor computing devices in order to match patient needs with available doctors)
determining if the healthcare provider has already accepted the patient by accessing the linkage database (Zebarjadi [0042] discloses providing the patient’s membership information with the doctor regarding them being a verified member patient to the particular doctor by accessing the subscription information 330 {being a member is construed as previously being accepted as a patient} [0080] Systems and methods in accordance with the present invention may exchange information, medical and otherwise, from a patient computing device through one or more computing devices comprising a coordination component, and one or more doctor computing devices in order to match patient needs with available doctors [0079] Based upon the decision of a doctor to accept or decline a request for medical services and the matching performed by a coordination component based upon the information received in step 1650) 
responsive to the healthcare provider having not accepted the patient, transmitting a message to a healthcare provider terminal of the healthcare provider indicative of a pending request from the patient, (Zebarjadi [0048] Systems and methods in accordance with the present invention may identify a doctor to notify with regard to a request for medical services in a matching step 450; [0049] If the decision of a doctor in step 470 is not to accept a patient, 
and responsive to the healthcare provider having already accepted the patient before the patient acceptance of the healthcare provider, causing a linkage record to be created indicative of a pairing between the patient and the healthcare provider (Zebarjadi [0042] discloses providing the patient’s membership information with the doctor regarding them being a verified member patient to the particular doctor by accessing the subscription information 330 [0079] Based upon the decision of a doctor to accept… If notification step 1670 advises a patient that a request for medical services has been accepted, notification step 1670 may further advise the patient of the identity of the doctor providing medical services, the estimated time of arrival for that doctor, or other information regarding the provision of medical services [0056] Backup and/or storage component 556 may provide a means to store or backup information pertinent to coordination component 510, patient component 520, and/or doctor component 530)
and enabling the patient and the healthcare provider to communicate with each other (Zebarjadi [0008] In order for a doctor to better evaluate his or her ability to meet the medical needs of a patient, systems and methods in accordance with the present invention may permit a doctor to initiate a bidirectional communication, such as a voice call, with the patient… two legged calls established via the publicly switched telephone network ("PSTN"), voice over Internet protocol ("VoIP") calls, text or other types of messaging, electronic mail, video conferencing, or any other communications media permitting the bidirectional exchange of information between a doctor and a patient [0050] If the outcome of step 470 is that a doctor chooses to accept a request for the provision of medical services, a doctor may be provided travel directions in step 480 to permit the doctor to reach the patient)
wherein the memory stores additional instructions, which when executed by the processor, cause the processor to provide for matching between the healthcare provider and the patient by: for the healthcare provider, comparing the healthcare provider profile record to the patient profile records in the patient database to determine a patient index of potential matching patients (Zebarjadi [0005] information that may be useful in matching a doctor with the patient may be requested [0047] Method 400 may also receive information describing doctors available 
determining if the patient has already accepted the healthcare provider by accessing the linkage database (Zebarjadi [0080] Systems and methods in accordance with the present invention may exchange information, medical and otherwise, from a patient computing device through one or more computing devices comprising a coordination component, and one or more doctor computing devices in order to match patient needs with available doctors [0079] Based upon the decision of a doctor to accept or decline a request for medical services and the matching performed by a coordination component based upon the information received in step 1650,{understood to disclose a determining if the patient already accepted since they submitted the request to the doctor})
responsive to the patient having not accepted the healthcare provider, transmitting a message to the patient terminal of the patient indicative of a pending request from the healthcare provider (Zebarjadi [0048] In some examples more than one doctor may be identified as a potential match and a patient may be presented with an option to choose a preferred doctor, with such a selection of a doctor by a potential patient happening either before or after a doctor has accepted the request for medical services)
and responsive to the patient having already accepted the healthcare provider, causing a linkage record to be created indicative of a pairing between the patient and the healthcare provider (Zebarjadi [0051] a coordination component 510 may provide a medical reference functionality to provide information both to a doctor and to a patient. Coordination component 510 may utilize medical reference component 513 to provide different types or categories of information that may be pertinent to different entities… [0079] the matching performed by a coordination component based upon the information received in step 1650, a patient may receive a notification of the acceptance or declination of a request for medical services in notification step 1670)
and enabling the patient and the healthcare provider to communicate with each other (Zebarjadi [0050] If the outcome of step 470 is that a doctor chooses to accept a request for the provision of medical services, a doctor may be provided travel directions in step 480 to permit the doctor to reach the patient. [0008] In order for a doctor to better evaluate his or her ability to meet the medical needs of a patient, systems and methods in accordance with the present invention may permit a doctor to initiate a bidirectional communication, such as a voice call, with the patient… two legged calls established via the publicly switched telephone network ("PSTN"), voice over Internet protocol ("VoIP") calls, text or other types of messaging, electronic mail, video conferencing, or any other communications media permitting the bidirectional exchange of information between a doctor and a patient)
Zebarjadi does not appear to explicitly disclose the patient accepting providers; mutual acceptances; creating or accessing a healthcare provider profile card for each of the potential matching healthcare providers; determining an order for the healthcare provider profile cards based on the degree of matching with the patient profile record, with healthcare provider profile cards having a higher degree of matching being placed first in the order; causing a first ordered healthcare provider profile card to be displayed at a patient terminal of the patient; receiving, from the patient terminal, a patient input in relation to the first ordered healthcare provider profile card, responsive to the patient input being indicative of a rejection of the healthcare provider profile card; causing a next ordered healthcare provider profile card to be displayed at the patient terminal; responsive to the patient input being indicative of an acceptance of the healthcare provider profile card; creating or accessing a patient profile card for each of the potential matching patients; determining an order for the patient profile cards based on a degree of matching with the healthcare provider profile record, with patient profile cards having a higher degree of matching being placed first in the order; causing a first ordered patient profile card to be displayed at the healthcare provider terminal of the healthcare provider; receiving, from the healthcare provider terminal, a healthcare provider input in relation to the first ordered patient profile card, responsive to the healthcare provider input being indicative of a rejection of the patient profile card; causing a next ordered patient profile card to be displayed at the healthcare provider terminal;  responsive to the healthcare provider input being indicative of an acceptance of the patient profile card; an index that is indicative of a degree of matching between the patient and potential matching healthcare providers based at least in part 
patient acceptances of healthcare providers (Kisnisci [0025] The SNPS can use permission settings selected by the first user to determine if the second user is allowed to interact with a card published by the first user which comprises an interactive module, only offering the second user an option to interact with said card based on the permission settings. The second user then has the option of interacting with the card. Similarly, permission settings can be used to determine if the second user is allowed to share the at least one card of the first user… [0231] The available interactions between users and groups with the cards of others are governed by both the settings for the cards, and the relationship between the owner of the card and the other user or group… [0232] A user or group may give permission to another user or group to become a follower. The follow permission may be for a user or a group generally, or only for a particular publication. {understood to teach a user (patient) accepting the second user (healthcare provider)})
mutually accepted (Kisnisci [0232] two-way relationship where the group/users both mutually "follow" each other)
creating or accessing a healthcare provider profile card for each of the potential matching healthcare providers (Kisnisci [0231] Following, watching, discovering, and searching are potential interactions between users or groups and other users or groups and their publications. The available interactions between users and groups with the cards of others are governed by both the settings for the cards, and the relationship between the owner of the card and the other user or group. For example, members of a group or followers of a user or group typically have more privileges to view publications/cards than non-followers and non-members. The status of cards as being published, withdrawn, or hidden also affects the interactions allowed. Typically, only published, non-withdrawn, non-hidden cards are viewable. [0238] The "index" page (FIGS. 21-24) is used for the "Discover" function for the SNPS. This is where users can search for published 
determining an order for the healthcare provider profile cards based on the degree of matching with the patient profile record, with healthcare provider profile cards having a higher degree of matching being placed first in the order; causing a first ordered healthcare provider profile card to be displayed at a patient terminal of the patient (Kisnisci [0238] The "index" page (FIGS. 21-24) is used for the "Discover" function for the SNPS. This is where users can search for published cards, groups, and users of interest. The searching is done via one or more filters 61, sorting and selecting relevant cards by card topics, categories, and data. [0240] A set of results including publications from different users is selected by the SNPS using the criteria. In this example a results page is retrieved with "date+user/group+title" order and the "date+user/group" group. The user may amend the filtering, order and grouping as desired. FIG. 24 shows cards identified in the search, which the user can now interact with and view. {understood to teach ordering the cards based on the most relevant match criteria})
receiving, from the patient terminal, a patient input in relation to the first ordered healthcare provider profile card, responsive to the patient input being indicative of a rejection of the healthcare provider profile card (Kisnisci [0016] Users can also add an interactive module to the second card, where the interactive module allows other users to post typewritten comments and/or click an icon to express approval or disapproval of content. [0144] Users can add, remove, and arrange a theoretically limitless number and variety of content cards, optionally bundled and sorted using catalog cards, as the user prefers. {understood to teach the patient inputting rejection of the first card})
causing a next ordered healthcare provider profile card to be displayed at the patient terminal (Kisnisci [0143] The function card 21 examples provided are illustrative and non-limiting. "Slide cards" 28 (see FIGS. 13-14) are function cards which allow viewers to "slide" between different content; [0016] Users can also add an interactive module to the second card, where the interactive module allows other users to post typewritten comments and/or click an icon to express approval or disapproval of content)
responsive to the patient input being indicative of an acceptance of the healthcare provider profile card (Kisnisci [0016] Users can also add an interactive module to the second card, where the interactive module allows other users to post typewritten comments and/or click an icon to express approval or disapproval of content [0232] [0232] A user or group may give permission to another user or group to become a follower…)
creating or accessing a patient profile card for each of the potential matching patients (Kisnisci [0231] Following, watching, discovering, and searching are potential interactions between users or groups and other users or groups and their publications. The available interactions between users and groups with the cards of others are governed by both the settings for the cards, and the relationship between the owner of the card and the other user or group. For example, members of a group or followers of a user or group typically have more privileges to view publications/cards than non-followers and non-members. The status of cards as being published, withdrawn, or hidden also affects the interactions allowed. Typically, only published, non-withdrawn, non-hidden cards are viewable. [0238] The "index" page (FIGS. 21-24) is used for the "Discover" function for the SNPS. This is where users can search for published cards, groups, and users of interest; [0105] Once logged in, the user may create a personal profile by adding "function" cards 21, including cards with profile information)
determining an order for the patient profile cards based on a degree of matching with the healthcare provider profile record, with patient profile cards having a higher degree of matching being placed first in the order; causing a first ordered patient profile card to be displayed at the healthcare provider terminal of the healthcare provider (Kisnisci [0238] The "index" page (FIGS. 21-24) is used for the "Discover" function for the SNPS. This is where users can search for published cards, groups, and users of interest. The searching is done via one or more filters 61, sorting and selecting relevant cards by card topics, categories, and data. [0240] A set of results including publications from different users is selected by the SNPS using the criteria. In this example a results page is retrieved with "date+user/group+title" order and the "date+user/group" group. The user may amend the filtering, order and grouping as desired. FIG. 24 shows cards identified in the search, which the user can now interact with and view. {understood to teach ordering the cards based on the most relevant match criteria})
receiving, from the healthcare provider terminal, a healthcare provider input in relation to the first ordered patient profile card, responsive to the healthcare provider input being indicative of a rejection of the patient profile card (Kisnisci [0016] Users can also add an interactive module to the second card, where the interactive module allows other users to post typewritten comments and/or click an icon to express approval or disapproval of content. [0144] Users can add, remove, and arrange a theoretically limitless number and variety of content cards, optionally bundled and sorted using catalog cards, as the user prefers. {understood to teach the user inputting rejection of the first card})
causing a next ordered patient profile card to be displayed at the healthcare provider terminal, (Kisnisci [0143] The function card 21 examples provided are illustrative and non-limiting. "Slide cards" 28 (see FIGS. 13-14) are function cards which allow viewers to "slide" between different content; [0016] Users can also add an interactive module to the second card, where the interactive module allows other users to post typewritten comments and/or click an icon to express approval or disapproval of content)
responsive to the healthcare provider input being indicative of an acceptance of the patient profile card, (Kisnisci [0016] Users can also add an interactive module to the second card, where the interactive module allows other users to post typewritten comments and/or click an icon to express approval or disapproval of content [0232] [0232] A user or group may give permission to another user or group to become a follower…)
“An important advantage of the invention is that the user both assembles and controls the context of their publications. This is in contrast to a typical social media platform where a user loses all control over their content after they post it, and where content is posted piecemeal or in an all-or-nothing manner.” Kisnisci [0083].
Therefore, it would have been obvious to one of ordinary skill in the art of patient and provider matching, before the effective filing date of the claimed invention, to modify the patient and provider matching system of Zebarjadi to incorporate the patient accepting providers; mutual acceptances; creating or accessing a healthcare provider profile card for each of the potential matching healthcare providers; determining an order for the healthcare provider profile cards based on the degree of matching with the patient profile record, with healthcare provider profile cards having a higher degree of matching 
Zebarjadi-Kisnisci does not appear to explicitly teach the index that is indicative of a degree of matching between the healthcare provider and potential matching patients; and each healthcare provider card including a healthcare provider name, a healthcare provider picture, a feature to accept/decline the healthcare provider, and at least one of a rating or a specialization. However, Salazar teaches it is old and well-known in the art of patient and provider matching to have:
an index that is indicative of a degree of matching between the patient and potential matching healthcare providers based at least in part on matching health needs of the patient specified in the patient information; index that is indicative of a degree of matching between the healthcare provider and potential matching patients (Salazar [0046] In one embodiment, matching providers are ranked by the ranking module 350 based on a match strength of each matching provider. Match strength may be determined based on which provider information is compatible with patient information and a degree to which the information is compatible… 
“[D]etermining insurance coverage and ensuring patient notes are recorded for a house call is difficult to do while maintaining freedom to select a doctor to visit the patient.” See Salazar [0003].
Therefore, it would have been obvious to one of ordinary skill in the art of patient and provider matching, before the effective filing date of the claimed invention, to the patient and provider system of Zebarjadi in view of Kisnisci, as modified above, to incorporate an index that is indicative of a degree of matching between the healthcare provider and potential matching patients as taught by Salazar. Matching on degree of compatibility allows for finding providers that are conveniently located with the greatest amount of compatibility, without all the headaches and time-consuming efforts that go in to finding a doctor manually. 
Zebarjadi-Kisnisci-Salazar does not appear to teach each healthcare provider card including a healthcare provider name, a healthcare provider picture, a feature to accept/decline the healthcare provider, and at least one of a rating or a specialization. However, Massoumi teaches it is old and well-known in the art of healthcare data processing to have:
each healthcare provider card including static information that is displayed for all patients including a healthcare provider name, a healthcare provider picture, a feature to accept/decline the healthcare provider, and at least one of a rating or a specialization (Massoumi Fig. 24 and corresponding text; [0142] teaches the provider profile containing the practitioner photo, name and geographic location, name of the practice group, prior patient ratings, specialty and insurance accepted, and again a graphic display 322 of practitioner's location with the map marker…. It then includes a summary 325 of the search criteria (e.g. procedure 326) and results available (appointment times 324), enabling the patient to click on an available appointment time 324 (in the same manner as FIG. 23b) {selecting an appointment time is construed as a feature to accept the provider}).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Zebarjadi-Kisnisci-Salazar to incorporate each healthcare provider card including a healthcare provider name, a healthcare provider picture, a feature to accept/decline the healthcare provider, and at least one of a rating or a specialization as taught by Massoumi. Including this information on each card allows the patient to efficiently search for providers that are within their desired rating or specialty field. 
While Kisnisci teaches showing cards based on degree of matching, Zebarjadi-Kisnisci-Salazar-Massoumi does not explicitly teach selecting dynamic information for healthcare provider cards relevant for display to a patient based on comparison of patient and provider information. However, Algoo teaches it is old and well known in the art of healthcare data processing:
for each healthcare provider profile card, selecting dynamic information for the healthcare provider profile card that is relevant and displayed for the patient, wherein the dynamic information is selected by: (i) comparing the information from the patient profile record or input by the patient regarding preferences for a healthcare provider to the healthcare provider information within the corresponding healthcare provider profile record excluding the static information that is already displayed in the healthcare provider profile card, (Algoo Figs. 12 and 15 and corresponding text; [0065] teaches inputs are provided to the matching engine 1210 from a consumer, such as entered by a consumer through computer/device interactive device 204 via a consumer computer/device 200 and provided to a server 102. The consumer inputs may include input 1202--consumer history from electronic medical record (EMR)… provider inputs may include input 1212--provider service history, input 1214--provider availability, input 1216--provider self assessments, input 1209--regarding referrals, input 1218--provider cost, input 1224--provider license data and provider board certification data, input 1226--provider insurance acceptance data, and input 1228--existing patient/consumer primary and secondary providers. The matching engine, running on the server computer/device 102, may produce output recommendations 1220. The output recommendations 1220 may include recommendations of providers or practices that are 
(ii) selecting at least some of the healthcare provider information that matches the information from the patient profile record or input by the patient regarding preferences for a healthcare provider, and (Algoo Figs. 12 and 15 and corresponding text; [0065] The output recommendations 1220 may include recommendations of providers or practices that are tailored to the unique needs of a consumer based on one, many, or all of the inputs 1202, 1204, 1206, 1208, 1212, 1214, 1216, and 1218. The output recommendations 1220 may include a list of providers or practices for a consumer to choose from [0087] teaches that as shown in figure 15 chart 1510 can display selected information based on the unique needs of the patient and the providers that match that information [0088] In the example of FIG. 15, the chart 1510 includes information about two recommended providers. The chart 1510 has a title row stating "Provider", "Specializations", "Rating", "Cost", and "Years of Service.") 
(iii) adding the matching healthcare provider information to the healthcare provider profile card to highlight the matching information to the patient, wherein the matching healthcare information is only used for display to the patient via the healthcare provider card and different matching healthcare information is displayed to other patients for the healthcare provider card based on comparisons to the patient profile records of the other patients or inputs by the other patients (Algoo Fig. 15 and corresponding text; [0087] The computer/device software related to the TMED web site on server computer/device 102 uses information about the patient/consumer and providers, and matches and/or recommends a set of providers in chart 1510 which is a subset of all of the providers that are registered or participating in the TMED web site process; [0088] The second column of the first provider row shows Dr. Joe Smith's specializations as "Family Medicine", the third column shows his rating as 4.5 out of 6 ratings provided by previous patients or consumers, the fourth column shows his cost as $100.00, the fifth column shows his years of service as "6". Information concerning a second recommended provider, "Dr. Jack Wall", is shown in the second provider column in the chart, table, or listing 1510 {construed as the system individualizing the recommendations for each patient and their unique needs therefore it would be different for other patients}).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Zebarjadi-Kisnisci-Salazar-Massoumi, as modified above, to incorporate selecting dynamic information for healthcare provider cards relevant for display to a patient based on comparison of patient and provider information as taught by Algoo. Matching information and then displaying that information on the provider cards allows for the output of recommendations based on the patient’s unique needs and gives them the opportunity to make informed decisions when selecting providers.
Regarding claim 3, Zebarjadi-Kisnisci-Salazar-Massoumi-Algoo teaches the apparatus of Claim 1 (see above), where Zebarjadi further discloses: 
before or during the comparison of the patient profile record to the healthcare provider profile records in the healthcare provider database, access the linkage database to determine healthcare providers that have already rejected the patient; (Zebarjadi [0006] Doctors may also provide information regarding their status for availability to provide medical services. For example, a doctor's status may be "on call" or "not on call," with only doctors designating themselves as "on call" available for matching with patient requests. By way of further example, a doctor's status may be more than a binary on call/not on call option, such as being occupied by a patient, being available only for certain types of requests or certain types of patients, etc. [0009] Systems and methods in accordance with the present invention may permit a doctor to accept or decline a patient's request for the delivery of medical services.)
and remove the determined healthcare providers that have already rejected the patient from being potential matching healthcare providers. (Zebarjadi [0049] In some instances, bidirectional communication step 460 may be omitted… a doctor may decline to provide medical services for reasons that, in accordance with systems and methods of the present invention, may indicate that a patient is either a poor fit for the provision of medical services in accordance with the present invention (for example, if an ambulance should be called) or that the provision of the requested or desired medical services may result in undesired ethical or legal risks to a doctor (for 
Regarding claim 4, Zebarjadi-Kisnisci-Salazar-Massoumi teaches the apparatus of Claim 1 (see above), where Zebarjadi further discloses: 
receive from the patient device a referral code corresponding to a referred healthcare provider having a healthcare provider profile record in the healthcare provider database; before or during the comparison of the patient profile record to the healthcare provider profile records in the healthcare provider database, add the healthcare provider profile record of the referred healthcare provider to the healthcare provider index regardless of a comparison of the patient profile record to the healthcare provider profile record of the referred healthcare provider; (Zebarjadi [0048] In some examples more than one doctor may be identified as a potential match and a patient may be presented with an option to choose a preferred doctor, with such a selection of a doctor by a potential patient happening either before or after a doctor has accepted the request for medical services)
And Kisnisci further teaches:
and place a healthcare provider profile card of the referred healthcare provider at a front of the order. (Kisnisci [0016] The first user can add content such as audio content, video content, text, and pictures to function cards, such as the second card [0013] The second user will typically view at least one of the cards identified in the search [0193] Preferably default templates are provided to facilitate and simplify indexing for the user… {understood to teach inputting a preferred doctor and having that card be take priority over the other cards by moving to the front}).
Regarding claim 5
a referred designator to be displayed on the healthcare provider profile card of the referred healthcare provider. (Kisnisci [0012] In this simplified scenario, users other than the first user who created and owns the cards are represented by the second user. The SNPS allows a second user using a user device to perform a search within the SNPS using one or more search criteria, the search identifying a set of published cards meeting the search criteria… [0013] The second user will typically view at least one of the cards identified in the search; [0087] Published objects may be shared with other users; [0119] It is up to the user to select either a real name or a nickname. Users and groups may select one or more avatars or profile photos. They may also organize their profile by user name, real name, an access facilitator (URL) etc. User names, real name, and avatars can be used in user interactions. The email addresses of the users and groups may be hidden from the public. {understood to teach a provider being displayed as the referred designator})
Regarding claim 6, Zebarjadi-Kisnisci-Salazar-Massoumi-Algoo teaches the apparatus of Claim 1 (see above), where Kisnisci further teaches:
determine at least some patient information of the patient that does not match comparable healthcare provider information of a potential matching healthcare provider; (Kisnisci [0237] In some embodiments the discover function may be limited to searching for other users and groups, as opposed to publications and content, or conversely limited to only publications and content. In some embodiments, the discover function is a "smart" content engine [0238] The "index" page (FIGS. 21-24) is used for the "Discover" function for the SNPS. This is where users can search for published cards, groups, and users of interest. The searching is done via one or more filters 61, sorting and selecting relevant cards by card topics, categories, and data. Preferably, card owners can allow, prohibit, or limit the availability of other users to find their cards by searching. {understood to teach determining cards that do not match based on the filtered information})
and remove the non-matching healthcare provider information from the healthcare provider profile card of the potential matching healthcare provider before making the healthcare provider profile card available for display to the patient. (Kisnisci [0237] the discover function is user-guided based on filters and user selected criteria. [0236] Users can find or "discover" other 
Regarding claim 7, Zebarjadi-Kisnisci-Salazar-Massoumi-Algoo teaches the apparatus of Claim 6 (see above), where Zebarjadi further discloses: 
wherein at least some of the patient information that does not match the comparable healthcare provider information corresponds to a category or a field that is coded as being non-critical (Zebarjadi [0071] For example, a patient may prefer a particular gender 1410 for a doctor, and therefore a gender preference field 1412 may provide a selectable indicator 1413 corresponding to a preference for a female doctor and a selectable indicator 1415 indicating a preference for a male doctor.)
Regarding claim 8, Zebarjadi-Kisnisci-Salazar-Massoumi-Algoo teaches the apparatus of Claim 7 (see above), where Zebarjadi further discloses: 
wherein the category or field is related to at least one of a language spoken, an ethnicity, a hobby, a favorite television/movie, or a social view. (Zebarjadi [0072] A language preference field 1420 may enable a patient to indicate a preference for a doctor having a particular language fluency; [[0073] preference for a doctor with particular experience or affinity in working with a particular patient population or other group)
Regarding claim 9, Zebarjadi-Kisnisci-Salazar-Massoumi-Algoo teaches the apparatus of Claim 1 (see above), where Kisnisci further teaches:
create the healthcare provider profile cards by selecting a subset of the healthcare provider information for the respective healthcare provider. (Kisnisci [0012] In this simplified scenario, users other than the first user who created and owns the cards are represented by the second user... the set of published cards comprising one or more cards previously published by other users, including the first user [0190] Publications can be a single card, or they can be a group of cards or a "set". Most commonly, a set of cards will be organized in one or more catalog cards. The catalog card and subsequent publication (or archived file) will contain one or more function cards, and may also contain one or more additional catalog cards.)
Regarding claim 10, Zebarjadi-Kisnisci-Salazar-Massoumi-Algoo teaches the apparatus of Claim 9 (see above), where Zebarjadi further discloses: 
wherein the healthcare provider information includes a healthcare provider name, (Zebarjadi [0065] plan selection field 1140 may have names and/or descriptions)
a healthcare provider age; a healthcare provider gender; (Zebarjadi [0047] doctor's age, gender, language skills, a doctor's medical practice preferences, groups or types of patients well suited to the doctor's experience)
a healthcare provider email, a healthcare provider phone number (Zebarjadi [0048] telephoning a doctor, emailing a doctor, or any other way of communicating with the doctor) 
a healthcare provider address(Zebarjadi [0053] A base location describing the home or office of a doctor may comprise a portion of personal/practice information 531 and/or doctor location information 532. An optional base location may comprise a particular location, such as an address) 
a healthcare provider fee range(Zebarjadi [0063] a visit charge field 1012 may present the base fee for a medical services visit, in the present example $199. The amount of the base fee enumerated in visit charge field 1012 may vary based upon location or region, medical specialty, doctor experience, patient membership status (and may be zero in some instances) and/or other factors)
and healthcare provider accepted insurance companies (Zebarjadi [0057] While systems and methods in accordance with the present invention need not involve any type of medical insurance, optionally a coordination component 510 may interface with one or more insurance component 558 via a connection 568 in order to approve and/or obtain payment for the provision of medical services in accordance with the present invention [0046] Step 410 may be associated with establishing and/or verifying an insurance plan)
and a healthcare provider desired distance (Zebarjadi [0007] a doctor may be matched with a patient request based upon physical proximity to the patient)
And where Kisnisci further teaches: 
a healthcare provider picture; and wherein the healthcare provider profile card… a healthcare provider picture (Kisnisci [0125] In some embodiments the user can also edit their profile without adding new cards. They can add a picture or avatar 220)
and wherein the healthcare provider profile card includes at least one of the healthcare provider name, the healthcare provider picture, the healthcare provider address, the medical specialization, the healthcare provider fee range, and the healthcare provider accepted insurance companies (Kisnisci [0113] For instance, an "about card" (a type of function card, like all non-catalog cards) can be selected or created using the user's registration information, an avatar, user name, user URL)
Regarding claim 11, Zebarjadi-Kisnisci-Salazar-Massoumi-Algoo teaches the apparatus of Claim 1 (see above), where Kisnisci further teaches:
determine the rating for a respective healthcare provider for each of the healthcare provider profile cards; and display the determined rating on the respective healthcare provider profile cards (Kisnisci [01013] The user may interact with other users' publications including by commenting, indicating like or dislike, and providing ratings and evaluations such as using number and star ratings). 
Regarding claim 12, Zebarjadi-Kisnisci-Salazar-Massoumi-Algoo teaches the apparatus of Claim 1 (see above), where Zebarjadi further discloses: 
after enabling the patient and the healthcare provider to communicate with each other, provide a communication option on profile cards of the matching patient and healthcare provider that activates at least one of a chat session, a live-video session, a telecommunication session, or an email program; (Zebarjadi [0050] If the outcome of step 470 is that a doctor chooses to accept a request for the provision of medical services, a doctor may be provided travel directions in step 480 to permit the doctor to reach the patient. [0008] In order for a doctor to better evaluate his or her ability to meet the medical needs of a patient, systems and methods in accordance with the present invention may permit a doctor to initiate a bidirectional communication, such as a voice call, with the patient… two legged calls established via the publicly switched telephone network ("PSTN"), voice over Internet protocol ("VoIP") calls, text or 
or after enabling the patient and the healthcare provider to communicate with each other, provide contact information on the healthcare provider profile card of the matching healthcare provider or transmit the contact information of the healthcare provider to the patient terminal (Zebarjadi [0078] Doctor communication step 1660 may be accomplished via a coordination component that establishes an at least partially anonymized communication between a doctor and a patient. The doctor communication step 1660 may involve one or both of a doctor computing device and a patient computing device. The communication of doctor communication step 1660 may comprise a telephone call, such as a two-legged telephone call, an exchange of text-based messages, a VoIP or video call, or any other type of bidirectional communication.)
Regarding claim 14, Zebarjadi-Kisnisci-Salazar-Massoumi-Algoo teaches the apparatus of Claim 1 (see above), where Kisnisci further teaches: 
responsive to the patient input being indicative of a rejection of the healthcare provider profile card, place the healthcare provider profile card of the rejected healthcare provider into a lower position into the order. (Kisnisci Fig. 33 and corresponding text; [0238] The "index" page (FIGS. 21-24) is used for the "Discover" function for the SNPS. This is where users can search for published cards, groups, and users of interest. The searching is done via one or more filters 61, sorting and selecting relevant cards by card topics, categories, and data. Preferably, card owners can allow, prohibit, or limit the availability of other users to find their cards by searching. [0016] The first user might turn the second card into a slide card which allows viewers to sequentially view a plurality of content items within the second card by sliding between the items.)
Regarding claim 15, Zebarjadi-Kisnisci-Salazar-Massoumi-Algoo teaches the apparatus of Claim 1 (see above), where Kisnisci further teaches: 
wherein the patient input includes at least one of a swiping motion, a selection of a graphical icon, or a gesture made by moving the patient terminal. (Kisnisci [0016] The first user can add content such as audio content, video content, text, and pictures to function cards, such as the second card. Users can also add an interactive module to the second card, where the interactive module allows other users to post typewritten comments and/or click an icon to 
Regarding claim 16, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons as those stated above.  
Regarding claim 18, the claim recites substantially similar limitations as those already addressed in the rejection of claim 4, and, as such, is rejected for similar reasons as those stated above.  
Regarding claim 19, the claim recites substantially similar limitations as those already addressed in the rejection of claim 5, and, as such, is rejected for similar reasons as those stated above.  
Claims 2, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zebarjadi-Kisnisci-Salazar-Massoumi-Algoo in view of Kaufman (US 2014/0249878). 
Regarding claim 2, Zebarjadi-Kisnisci-Salazar-Massoumi-Algoo teaches the apparatus of Claim 1 (see above), but Zebarjadi-Kisnisci-Salazar-Massoumi-Algoo does not appear to explicitly teach displaying a calendar for an appointment selection of day/time, storing the appointment information, and transmitting a confirmation messages. However, Kaufman teaches that is old and well-known in the art of patient and prover matching to: 
after creation of the linkage record, display an appointment calendar of the linked healthcare provider at the patient terminal (Kaufman Fig. 21 and corresponding text; [0179] teaches displaying a calendar for the particular provider and shows the selectable dates that are available for appointments)
receiving a selection of date/time on the appointment calendar from the patient terminal to schedule a medical appointment (Kaufman Fig. 22B and corresponding text; [0182] teaches the user being able to select the date and time for the appointment and then select done to complete the appointment request information)
storing the selected date/time and at least some of the patient information of the patient profile record to a calendar entry request of the appointment calendar for scheduling the medical appointment, and (Kaufman [069] teaches storing the appointment request information that is sent to the provider to await confirmation of the appointment and saving it in a database to further assist both the user and provider in the scheduling process)
transmitting at least one of a SMS or text-based message to the patient terminal after the scheduled medial appointment is confirmed (Kaufman Fig. 28 and corresponding text; [0191] teaches sending a confirmation message to confirm the appointment once the provider accepts the appointment request)
“Based on the supplier's availability, e.g., schedule, the requested appointment may be accepted or, alternatively, when the appointment time is unavailable, a different time can be suggested and accepted. This can be a cumbersome and costly process, particularly for the supplier. For example, the supplier may need a dedicated person for scheduling appointments thereby increasing overhead costs significantly.” See Kaufman [0002].
Therefore, it would have been obvious to one of ordinary skill in the art of patient and provider matching, before the effective filing date of the claimed invention, to modify the patient and provider matching system of Zebarjadi-Kisnisci-Salazar-Massoumi-Algoo, as modified above, to incorporate displaying a calendar for an appointment selection of day/time, storing the appointment information, and transmitting a confirmation messages as taught by Kaufman. Allowing the patient to view the provider’s calendar and pick that available appointment cuts down on time and money spent on both the patient and provider’s end when scheduling appointments.
Regarding claim 13, Zebarjadi-Kisnisci-Salazar-Massoumi-Algoo-Kaufman teaches the apparatus of Claim 2 (see above), where Zebarjadi further discloses: 
transmit a healthcare provider scheduling message to the healthcare provider terminal that is indicative of the scheduled medical appointment. (Kaufman [0151] teaches the system notifying the provider that the appointment has been scheduled with the patient consumer and both the patient and provider’s calendars populate with the appointment)
Regarding claim 20, the claim recites substantially similar limitations as those already addressed in the rejection of claims 2 and 13, and, as such, is rejected for similar reasons as those stated above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 830 - 530 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661